DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husemann et al. (WO 2015/043997), as cited on the IDS, wherein US Serial No. 2016/0230049 is used as the English equivalent for citation purposes, in view of Niwa et al. (US Serial No. 2014/0044915).
Regarding claim 1; Husemann et al. teaches a pressure sensitive adhesive comprising an at least partially crosslinked polyacrylate based on a monomer mixture, said monomer mixture comprising: 
5-100 wt. % of acrylic esters of the formula CR32=C(R2)(COOR1) as monomers A, where R1 is a branched alkyl group having 16-22 carbon atoms, and has at least two branching locations, R2 is selected from H, CH3 or halogen, and R3 independently at each occurrence is selected from H or halogen (soft monomer);
0-95 wt. % of acrylic esters of the formula CR62=C(R5)(COOR4) as monomers B, where R4 is a linear, singly branched, cyclic or polycyclic alkyl group having 1 to 14 C atoms, R5 is selected from H, methyl or halogen, and R6 independently at each occurrence is selected from H or halogen (vinyl monomer), 
0-5 wt. % of monomers having at least one alcoholic hydroxyl group as monomers C (functional monomer), 
f)    0-2.5 wt. % of monomers having at least one UV-activatable group as    
       monomers F (photoinitiator) [0014-0020].
Husemann et al. teaches suitable monomers to be employed for monomers A include, for example, wherein the alkyl groups R1 are selected from triply branched C17 alkyl groups (soft monomer) [0040]; suitable monomers to be employed for monomers B include, for example 2-ethylhexyl acrylate (vinyl monomer) [0046]; suitable monomers to be employed for monomers F include, for example acrylated benzophenone [0061-0062], employed in an amount of 0-2.5 wt. % [0020].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ 2.5 wt.% of the acrylated benzophenone, and would have been motivated to do so since Husemann et al. teaches it suitable to employ the monomers comprising a UV activatable group in amount up to 2.5 wt. % in the present invention.  Husemann et al. teaches the composition may further comprise polymerization initiators, such as azodiisobutyrolnitrile (i.e. 2,2-azobisisobutyronitrile) [0150], and antioxidants [0081].  
Husemann et al. fails to teach the composition comprises N-vinylpyrrolidone in an amount of 2-10% by weight.  Niwa et al. teaches a pressure sensitive adhesive comprising an acrylic polymer (A) [0023] prepared from (meth)acrylic acid alkyl esters [0026-0027] and polar monomers [0029-0031], such as N-vinyl-2-pyrrolidone [0032].  Niwa et al. teaches the polar monomers are employed in an amount of 9 to 30 mass% [0031].  Husemann et al. and Niwa et al. are analogous art because they are both concerned with the same field of endeavor, namely pressure sensitive adhesives prepared from acrylic polymers.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add N-vinyl-2-pyrrolidone in an amount of 9 mass%, as taught by Niwa et al., in the composition of Husemann et al., and would have been motivated to do so in order to achieve a large push-out adhesive force and high impactproof reliability of the double-sided pressure sensitive adhesive sheet, as suggested by Niwa et al. [0030].
Husemann et al. teaches the adhesive composition comprising polymerization initiators, such as azobisisobutyronitrile, however fails to explicitly disclose an amount of 1-10% of the total amount.  Niwa et al. teaches a pressure sensitive adhesive comprising an acrylic polymer [abs] and polymerization initiators, such as azobisisobutyronitrile [0044], employed in an amount of from 0.01 to 5 parts by mass based on 100 parts of the monomer composition [0049].  Husemann et al. and Niwa et al. are analogous art because they are both concerned with the same field of endeavor, namely pressure sensitive adhesives prepared from acrylic polymers.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employed the polymerization initiator in an amount of 5 parts per 100 parts of the monomers, as taught by Niwa et al., in the composition of Husemann et al., and would have been motivated to do so in order to achieve a sufficient level of polymerization reaction, thus achieving an adequate cohesion force of the pressure sensitive adhesive, as suggested by Niwa et al. [0050].
The Examiner makes note that “for a UV-crosslinked hot-melt pressure sensitive adhesive used for a PVC insulation adhesive tape” is merely an intended use limitation.    
Regarding claim 2; Husemann et al. teaches the PSA may also consist of the polyacrylate [0021]; indicating that more than one polyacrylate may be present (i.e. a second polyacrylate prepared from the same components reads on the claimed copolymer of instant claim 2) [0021].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  
Regarding claim 3; Husemann et al. teaches the composition may further comprise 0.1-20 parts by weight per 100 parts by weight of the polyacrylate of a tackifying resin, such as rosins or terpene resins [0073; 0076].
Regarding claim 4; Husemann et al. teaches the composition further comprises additives, in an amount of 1 to 30 parts by weight per 100 parts by weight of polyacrylate, the additive being, for example a primary or secondary antioxidant [0081].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ 1 part by weight of the antioxidant, and would have been motivated to do so since Husemann et al. teaches it suitable to employ the additives in an amount of preferably 1 part by weight in the present invention.
Regarding claim 5; Husemann et al. fails to explicitly teach the antioxidants required by the instant claim.  Niwa et al. teaches the pressure sensitive adhesive layer may include additives, such as an antioxidant [0102], specifically IRGANOX 1010 (pentaerythritol tetrakis (3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) [0168].  Husemann et al. and Niwa et al. are analogous art because they are both concerned with the same field of endeavor, namely pressure sensitive adhesives prepared from acrylic polymers.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ IRGANOX 1010, as taught by Niwa et al., in the composition of Husemann et al., and would have been motivated to do so since Niwa et al. teaches is suitable to employ IRGANOX 1010 in acrylate polymer-based pressure sensitive adhesive compositions in order to achieve oxygen inhibition (i.e. prolong stability).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767